
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14


DESCRIPTION OF COMPENSATION ARRANGEMENTS FOR NON-EMPLOYEE DIRECTORS

For the period April 2007 through March 2008, directors who are not employees of
State Street or the Bank received the following compensation:

•Annual retainer—$70,000, payable at their election in shares of the
Registrant's common stock or in cash;

•Meeting fees—$1,500 for each Board and committee meeting attended, payable in
cash;

•A deferred stock award in an amount equal to $110,000 divided by the closing
price of the stock on April 18, 2007 (together with additional stock amounts to
reflect dividend and distribution amounts paid during deferral);

•An additional annual retainer for the Lead Director of $25,000, payable at his
or her election in shares of the Registrant's common stock or in cash;

•An additional annual retainer for the Examining and Audit Committee Chair of
$20,000, payable at his or her election in shares of the Registrant's common
stock or in cash;

•An additional annual retainer for each other Committee Chair of $10,000,
payable at their election in shares of the Registrant's common stock or in cash;

•An additional annual retainer for each member of the Examining and Audit
Committee, other than the Chair, of $7,500 payable at their election in shares
of the Registrant's common stock or in cash; and

•A pro-rated annual retainer and deferred stock award for any director who was
elected to the Board after the 2007 Annual Meeting.

Pursuant to State Street's Deferred Compensation Plan for Directors, directors
may elect to defer the receipt of 50% or 100% of their (i) retainers,
(ii) meeting fees, and/or (iii) annual award of shares of common stock.
Directors also may elect to receive all of their retainers in cash or shares of
common stock. Directors who elect to defer the cash payment of their retainers
and/or meeting fees may also make notional investment elections with respect to
such deferrals, with a choice of one or more of five notional investment fund
returns, including one that tracks the performance of State Street common stock.
To the extent the amounts are deferred, they will be paid (i) on the date
elected by the director, which date shall be the earlier of his or her
termination of service on the Board and a date specified, and (ii) in the form
elected by the director as either a lump sum or in installment over a two- to
ten-year period.

        For this period, six directors elected to receive their annual retainers
in cash, and all other outside directors elected to receive their annual
retainers in shares of common stock. Eleven directors elected to defer all or a
portion of their compensation under the plan.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.14

